Citation Nr: 0948616	
Decision Date: 12/28/09    Archive Date: 01/13/10

DOCKET NO.  08-02 525	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to service connection for irritable bowel 
syndrome (IBS).

2.  Entitlement to service connection for arthritis.   

3.  Entitlement to service connection for breathing problems 
due to asbestos.

4.  Entitlement to an initial evaluation in excess of 30 
percent for migraine headaches.

5.  Entitlement to an initial evaluation in excess of 10 
percent for tinea versicolor (skin fungus), from June 18, 
2006 through June 21, 2008.

6.  Entitlement to an evaluation in excess of 30 percent for 
tinea versicolor (skin fungus), since June 22, 2008.



ATTORNEY FOR THE BOARD

B. Berry, Associate Counsel

INTRODUCTION

The Veteran served on active duty from June 2002 to June 
2006.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a February 2007 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky.

The Veteran requested a Travel Board hearing in his January 
2008 substantive appeal.  The Veteran withdrew the request 
for a Board hearing in November 2008 and he has not requested 
the opportunity to testify at another Board hearing since 
that time.  Thus, the Board finds that the request for a 
Board hearing has been withdrawn.  See 38 C.F.R. § 20.704(e).

The issues of entitlement to service connection for arthritis 
and for breathing problems are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The evidence of record shows that the Veteran does not 
have a current diagnosis of IBS

2.  The Veteran's service connected migraine headaches are 
characterized by frequent completely prostrating and 
prolonged attacks productive of severe economic 
inadaptability.

3.  The Veteran's service-connected tinea versicolor has 
flare-ups, which occur at least monthly and these flare-ups 
of tinea versicolor are manifested by numerous hypopigmented 
macules scattered throughout the anterior and posterior torso 
and throughout the bilateral extremities involving 
approximately 35 percent of the Veteran's total body surface 
area.


CONCLUSIONS OF LAW

1.  The criteria for service connection for irritable bowel 
syndrome (IBS) have not been met.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. § 3.303 (2009).

2.  The schedular criteria for an initial 50 percent 
disability rating for service-connected migraine headaches 
have been approximated for the entire appeals period.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1-4.14, 4.124a, 
Diagnostic Code 8100 (2009).  

3.  The schedular criteria for an initial 30 percent 
disability rating, but no more, for service-connected tinea 
versicolor, from June 18, 2006 through January 21, 2008, have 
been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.114, 
Diagnostic Code 7806 (2009).

4.  The schedular criteria for an initial rating in excess of 
30 percent for service-connected tinea versicolor since 
January 22, 2008 have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.114, Diagnostic Code 7806 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) imposes a 
duty on the United States Department of Veterans Affairs (VA) 
to notify and assist a claimant in developing a claim.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a).  Upon receipt of a 
complete or substantially complete application for benefits, 
VA is required to notify the claimant and his or her 
representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper notice from VA 
must inform the claimant of any information and evidence not 
of record (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in her or his possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1).  The 
requirement of requesting that the claimant provide any 
evidence in his possession that pertains to the claim was 
eliminated by the Secretary during the course of this 
appeal.  See 73 Fed. Reg. 23353 (final rule eliminating 
fourth element notice as required under Pelegrini II, 
effective May 30, 2008).  Thus, any error related to this 
element is harmless.  This notice must be provided prior to 
an initial unfavorable decision on a claim by the agency of 
original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  

With regard to claims for service connection for a 
disability, the notice requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) apply to all five elements of the 
claim: (1) veteran status; (2) existence of a disability; (3) 
a connection between the veteran's service and the 
disability; (4) degree of disability; and (5) effective date 
of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  Thus, upon receipt of an application for a 
service-connection claim, VA must review the information and 
the evidence presented with the claim and provide the 
claimant with notice of what information and evidence not 
previously provided, if any, will assist in substantiating or 
is necessary to substantiate the elements of the claim as 
reasonably contemplated by the application including notice 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id.

After careful review of the claims folder, the Board finds 
that the August 2006 VCAA letter, satisfied the duty to 
notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  In this regard, the letter advised the Veteran what 
information and evidence was needed to substantiate his 
service connection claim for IBS.  The Veteran was notified 
of how VA determines the disability rating and effective date 
if his claim is granted.  The letter also informed the 
Veteran of his and VA's respective duties for obtaining 
evidence.  The letter requested that he provide enough 
information for the RO to request records from any sources of 
information and evidence identified by the Veteran.  This 
information was provided to the Veteran prior to the initial 
AOJ decision.

With respect to the Veteran's increased rating claims, the 
rating decision dated in February 2007 granted the Veteran's 
claims of entitlement to service connection for migraine 
headaches and tinea versicolor; therefore, these claims are 
now substantiated.  As such, the Veteran's filing of an 
appeal as to this determination does not trigger additional 
notice obligations under 38 U.S.C.A. § 5103(a).  See 38 
C.F.R. § 3.159(b)(3).  Where service connection has been 
granted and an initial disability rating and effective date 
have been assigned, the service-connection claim has been 
substantiated; thereby rendering section 5103(a) notice no 
longer required because the purpose that the notice is 
intended to serve has been fulfilled.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473, 491 (2006).  Thus, no further 
notice is required for the initial higher ratings for 
migraine headaches and tinea versicolor and the Board finds 
no evidence of prejudicial error in proceeding with final 
appellate consideration of the Veteran's claims at this time.  
See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

Regarding VA's duty to assist, the Board finds that VA has 
fulfilled its duty to assist the Veteran in making reasonable 
efforts to identify and obtain relevant records in support of 
the Veteran's claims and providing a VA examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  The 
claims file contains the Veteran's service treatment records, 
VA treatment records, private treatment records and two VA 
examination reports.  

The September 2006 VA examination report reflects that the 
examiner conducted a review of the Veteran's service medical 
records in addition to obtaining oral history and providing a 
physical examination of the Veteran.  Following the above, 
the examiner provided an assessment of the Veteran's current 
condition.  In this case, the examiner determined that there 
was insufficient clinical evidence to diagnose the Veteran 
with IBS.  As there was no evidence of a current disability, 
the examiner was not required to provide an etiology opinion.  
With respect to the Veteran's increased rating claims, the 
examiner documented in detail the symptoms of the Veteran's 
migraine headaches and tinea versicolor and the effect those 
symptoms have on his occupational functioning and daily 
activities.  Accordingly, the Board concludes that the 
examination is adequate for rating purposes.  See Barr v. 
Nicholson, 21 Vet. App. 303, 311 (2007) (VA must ensure that 
any VA examination undertaken during an appeal is adequate 
for rating purposes).  

The Veteran was provided with another VA examination for 
tinea versicolor in December 2008.  The examiner documented 
in detail the symptoms of the Veteran's skin disorder.  
Unfortunately, at the time of the examination, the Veteran 
did not have a flare-up of his skin condition.  However, the 
Veteran provided pictures of his body during a flare-up to 
the examiner.  In addition, the record contains a private 
treatment record that provides sufficient detail of the 
Veteran's tinea versicolor during the flare-up.  Thus, the 
evidence of record is sufficient to adequately rate the 
Veteran's tinea versicolor. 

There is no indication in the file that there are additional 
relevant records available that have not yet been obtained.  
Therefore, the Board finds that all relevant facts have been 
developed properly and sufficiently in this appeal and no 
further development is required to comply with the duty to 
assist the Veteran in developing the facts pertinent to his 
claim.

II. Merits of the Claims for Service Connection

Service connection may be granted to a veteran for a 
disability resulting from a disease or injury incurred in or 
aggravated by military service.  38 U.S.C.A. § 1110; 38 
C.F.R. § 3.303.  For the showing of chronic disease in 
service, there must be a combination of manifestations 
sufficient to identify the disease entity and sufficient 
observation to establish chronicity at the time.  If 
chronicity in service is not established, evidence of 
continuity of symptoms after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b).  Service connection may be 
granted for a disease diagnosed after discharge when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d).  In addition, service connection may be presumed 
for certain chronic diseases that are manifested to a 
compensable degree within one year after separation from 
service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 
3.309(a).

To establish service connection for a claimed disorder, there 
must be (1) medical evidence of current disability; (2) 
medical, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999); Pond v. West, 
12 Vet. App. 341, 346 (1999); Degmetich v. Brown, 104 F.3d 
1328 (Fed. Cir. 1997).  Such determination is based on an 
analysis of all the evidence of record and evaluation of its 
credibility and probative value.  Baldwin v. West, 13 Vet. 
App. 1, 8 (1999).

As noted above, in assessing the Veteran's service connection 
claim for IBS, the evidence of record must indicate that the 
Veteran has a current diagnosis of the claimed disability.  
During the September 2006 VA examination, the Veteran 
reported that he was diagnosed with IBS at his separation 
examination after complaining of loose stools and going to 
the bathroom after every meal.  After a physical examination 
and a review of X-rays of the Veteran's abdomen, the examiner 
determined that there was insufficient evidence to warrant a 
diagnosis of any acute or chronic IBS or residual thereof.  
The examiner also noted that there was no confirmed diagnosis 
of IBS in the service treatment records.  The Board observes 
that a June 2006 service treatment record documents the 
Veteran complaining of diarrhea and cramps with each meal.  
He reported that he has tried to cut out certain foods.  The 
clinician's impression was diarrhea, possibly IBS.  The 
clinician's assessment is too vague to constitute a diagnosis 
of IBS as he prefaced the statement with the word 
"possibly."  Tirpak v. Derwinski, 2 Vet. App. 609, 611 
(1992) (medical evidence which merely indicates that the 
alleged disorder "may or may not" exist or "may or may not" 
be related, is too speculative to establish the presence of 
the claimed disorder or any such relationship).  A medical 
opinion that is speculative, general or inconclusive in 
nature cannot support a claim.  See Obert v. Brown, 5 Vet. 
App. 30, 33 (1993).  Accordingly, the Board finds that the 
medical evidence of record shows that the Veteran does not 
have a current diagnosis of IBS. 

The Board notes that the Veteran contends that he currently 
has IBS that was incurred during military service.  
Laypersons can provide an eyewitness account of a Veteran's 
visible symptoms, such as diarrhea and pain in the abdomen.  
Caldwell v. Derwinski, 1 Vet. App. 466, 469 (1991).  However, 
lay assertions regarding medical matters such as an opinion 
that the Veteran has IBS have no probative value, because 
laypersons are not competent to offer medical diagnoses or 
opinions that require medical knowledge.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).  The Veteran is 
not a licensed health care professional; therefore, the lay 
evidence offered by the Veteran is not competent medical 
evidence and does not prove he currently has IBS.  

In order to be considered for service connection, a claimant 
must first have a disability.  See Rabideau v. Derwinski, 2 
Vet. App. 141, 143 (1992); Gilpin v. Brown, 155 F.3d 1353 
(Fed. Cir. 1998) (service connection may not be granted 
unless a current disability exists).  Without evidence of a 
current diagnosis of IBS, the Board must find that the 
Veteran's claim of entitlement to service connection for IBS 
is not warranted.  The benefit of the doubt doctrine is not 
applicable in this case, because the preponderance of the 
evidence is against the claim for service connection.  See 
generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz 
v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).  
	
III.  Merits of the Claims for an Increased Rating

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there 
is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
that rating.  Otherwise, the lower rating will be assigned.  
See 38 C.F.R. § 4.7.  Any reasonable doubt regarding a degree 
of disability will be resolved in favor of the veteran.  See 
38 C.F.R. § 4.3.  When the evidence is in relative equipoise, 
the veteran is accorded the benefit of the doubt.  See 38 
U.S.C.A. § 5107(b).   

In evaluating the severity of a particular disability, it is 
essential to consider its history.  38 C.F.R. § 4.1; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  A claim such as this 
one, placed in appellate status by disagreement with the 
initial rating award and not yet ultimately resolved, is an 
original claim as opposed to a new claim for increase.  
Fenderson v. West, 12 Vet. App. 119 (1999).  In such cases, 
separate ratings may be assigned for separate periods of time 
based on the facts found, a practice known as "staged" 
ratings.  Id.  

Migraines

The Veteran's migraine headaches are currently evaluated as 
30 percent disabling under 38 C.F.R. § 4.124a, Diagnostic 
Code 8100 for migraine headaches.  Under Diagnostic Code 
8100, migraine headaches with characteristic prostrating 
attacks occurring on an average of once a month over the last 
several months are rated 30 percent disabling.  Migraine 
headaches manifested by very frequent completely prostrating 
and prolonged attacks productive of severe economic 
inadaptability warrants a 50 percent disability rating.  38 
C.F.R. § 4.124a, Diagnostic Code 8100.  
  
The rating criteria does not define "prostrating;" nor has 
the Court.  Cf. Fenderson v. West, 12 Vet. App. 119 (1999) 
(in which the Court quotes Diagnostic Code 8100 verbatim but 
does not specifically address the matter of what is a 
prostrating attack.).  By way of reference, the Board notes 
that according to MERRIAM WEBSTER'S COLLEGIATE DICTIONARY 999 
(11th Ed. 2007), "prostration" is defined as "complete 
physical or mental exhaustion."  A very similar definition 
is found in DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 1554 
(31st Ed. 2007), in which "prostration" is defined as 
"extreme exhaustion or powerlessness."

The rating criteria also does not define "economic 
inadaptability."  However, the Court has noted that nothing 
in Diagnostic Code 8100 requires the Veteran to be completely 
unable to work in order to qualify for a 50 percent rating.  
See Pierce v. Principi, 18 Vet. App. 440, 445-46 (2004).  

The Veteran underwent a VA examination in September 2006.  He 
reported that the frequency of his headaches is two to three 
times per month.  Most of the Veteran's headaches are 
prostrating lasting one to two days.  He indicated that he 
takes medication at the onset of his migraines, but he was 
unsure of the name of the medication.  The examiner provided 
a diagnosis of atypical migraines with aura per neurology 
clinic evaluation from military service.  The examiner noted 
that the Veteran was unemployed.  He determined that the 
Veteran's migraines have an effect on usual daily activities, 
as he is unable to be active at all when he has a migraine. 

An October 2007 private medical record shows that the Veteran 
sought treatment for migraine headaches, diffuse in nature 
with frequent, but severe attacks that occur two times a 
month lasting for days.  It is preceded by aura described as 
numbness of the left arm and face and blurring vision 
approximately 30 minutes prior to the severe headache, 
nausea, photophobia and sonophobia.  The headaches are 
aggravated by movement, light and noisy environments.  The 
onset of these headaches is gradual.  The severity of these 
headaches is moderate to severe.  The Veteran also reported 
that sometimes he becomes confused and he has memory lapses.  
The physician prescribed him medication to treat the migraine 
headaches.   

The Veteran asserted in a January 2008 letter that his 
headaches cause him to miss at least two to four days of work 
per month.  He rated his headaches as a 10 on a 1 to 10 pain 
scale.  He noted that when he has a migraine headache he is 
unable to perform his work duties.  The Veteran's headaches 
are not of a common nature and he has to go to bed in a 
darkened quiet room for at least 24 to 48 hours.  In 
addition, he reported that he has nausea, aura, paralysis and 
numbness of the face and arms.  He also noted that he has 
tunnel vision that makes it difficult for him to see well 
until the episode passes.  He takes Elavil and Topamax, 
daily.  With onset of a severe headache, he will take 
Fioricet, Zomig and Phenergam.  He noted that these 
medications make him sleepy.  

Based on the evidence of record, the most pertinent of which 
was discussed above, the Board finds that the Veteran has 
completely prostrating attacks, where he has to lie down in a 
dark quiet room with the inability to be active at all.  
These headaches also cause nausea, photophobia and sonophobia 
and it is preceded by aura described as numbness of the left 
arm and face and blurring vision.  These attacks are 
prolonged as they last from 24 to 48 hours.  The evidence 
shows that the migraine headaches occur approximately two to 
three times a month indicating that they occur frequently.  
However, the Board does not consider two to three attacks per 
month to be very frequent.  Nonetheless, the Veteran has 
reported that he misses about two to four days a month due 
his headaches.  Thus, the Veteran has missed approximately 
one to one and half months of work per year due to his 
migraine headaches.  It would seem that based on the amount 
of work the Veteran misses per year that it would severely 
affect his wages.  Accordingly, while the Veteran does not 
have very frequent attacks, the evidence shows that the 
Veteran does have recurrent prolonged completely prostrating 
attacks productive of severe economic inadaptability.  VA 
regulations provide that where there is a question as to 
which of tow evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for the rating.  38 
C.F.R. § 4.7.  Resolving all reasonable doubt in the 
Veteran's favor, the Board finds that the Veteran's 
disability picture more closely approximates a 50 percent 
disability rating. 

By way of this decision, the Veteran is currently in receipt 
of the maximum disability evaluation available for his 
disability.  A rating in excess of 50 percent is not 
available under any other provision of the rating schedule 
that is relevant.  The Board has carefully reviewed the 
rating schedule and finds no other Diagnostic Code that would 
provide a basis to grant a higher evaluation for this 
disorder.  In essence, the Veteran currently has the highest 
possible schedular rating provided for migraine headaches.  

The Board notes that a staged rating is not applicable in 
this case.  The Board has considered the most severe 
manifestations of the Veteran's migraine headaches and a 
staged rating would not serve to benefit the Veteran.  
Fenderson v. West, 12 Vet. App. 119 (1999)

According to VA regulation, in exceptional cases where 
schedular ratings are found to be inadequate, the RO may 
refer a claim to the Under Secretary for Benefits or the 
Director, Compensation and Pension Service, for consideration 
of "an extraschedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability or disabilities."  38 C.F.R. § 
3.321(b)(1).  An extraschedular disability rating is 
warranted based upon a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization that would render impractical the 
application of the regular schedular standards.  See 38 
C.F.R. § 3.321(b)(1); Fanning v. Brown, 4 Vet. App. 225, 229 
(1993).  

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three 
step inquiry for determining whether a Veteran is entitled to 
an extraschedular rating.  First, the Board must determine 
whether the evidence presents such an exceptional disability 
picture that the available schedular evaluations for the 
service-connected disability are inadequate.  Second, if the 
schedular evaluation does not contemplate the Veteran's level 
of disability and symptomatology and it is found inadequate, 
the Board must determine whether the claimant's disability 
picture exhibits other related factors such as those provided 
by the regulation as "governing norms."  Third, if the 
rating schedule is inadequate to evaluate a Veteran's 
disability picture and that picture has attendant thereto 
related factors such as marked interference with employment 
or frequent periods of hospitalization, then the case must be 
referred to the Under Secretary for Benefits or the Director 
of the Compensation and Pension Service to determine whether 
the Veteran's disability picture requires the assignment of 
an extraschedular rating.

In this case, the evidence does not show such an exceptional 
disability picture that the available schedular evaluation 
for the service-connected migraine headaches is inadequate.  
A comparison between the level of severity and symptomatology 
of the Veteran's migraines headaches with the established 
criteria found in the rating schedule for migraines show that 
the rating criteria reasonably describes the Veteran's 
disability level and symptomatology.  The Board notes that 
the record reveals that the Veteran's headaches cause the 
Veteran to miss on average two to four days a month.  
However, the evidence does not indicate that his migraine 
headaches have caused marked interference with his employment 
that is not already contemplated by the rating code, 
necessitated frequent periods of hospitalization or otherwise 
rendered impracticable the regular schedular standards for 
rating such disability.  Under these circumstances, and in 
the absence of factors suggestive of an unusual disability 
picture, further development in keeping with the procedural 
actions outlined in 38 C.F.R. § 3.321(b)(1) is not 
warranted.  See Bagwell v. Brown, 9 Vet. App. 337, 339 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995); Moyer 
v. Derwinski, 2 Vet. App. 289, 293 (1992); Van Hoose v. 
Brown, 4 Vet. App. 361, 363 (1993) (noting that the 
disability rating itself is recognition that industrial 
capabilities are impaired).

Tinea Versicolor

The Veteran's tinea versicolor is currently evaluated by 
analogy to dermatitis under 38 C.F.R. § 4.118, Diagnostic 
Code 7806.  Under Diagnostic Code 7806, a 10 percent rating 
is warranted where the evidence shows exposure to at least 5 
percent, but less than 20 percent, of the entire body or at 
least 5 percent, but less than 20 percent, of exposed areas 
affected; or the need for intermittent systemic therapy such 
as corticosteroids or other immunosuppressive drugs for a 
total duration of less than six weeks during the past 12-
month period.  38 C.F.R. § 4.118, Diagnostic Code 7806.  A 30 
percent rating, the next highest, is warranted for dermatitis 
or eczema that is 20 to 40 percent of the entire body or 20 
to 40 percent of exposed areas affected, or systemic therapy 
such as corticosteroids or other immunosuppressive drugs 
required for a total duration of six weeks or more, but not 
constantly, during the past 12 months.  A maximum rating of 
60 percent is warranted for dermatitis or eczema covering 
more than 40 percent of the entire body or more than 40 
percent of exposed areas affected, or; constant or near-
constant systemic therapy such as corticosteroids or other 
immunosuppressive drugs required during the past 12-month 
period.   

During the pendency of this appeal, the RO increased the 
disability rating assigned to the Veteran's tinea versicolor 
from 10 percent to 30 percent, effective January 22, 2008.  
The Board has considered whether the Veteran is entitled to a 
higher disability rating under both stages of this appeal.  
Additionally, the Board has considered whether additional 
staging is appropriate.  For reasons discussed in more detail 
below, the Board finds that the stages created by the RO are 
not appropriate in light of the evidence of record.

The Veteran underwent a VA examination in September 2006.  He 
reported that he first noticed the skin fungus in service by 
a flare-up from the neck to just above the knees, which was 
red and would itch when he worked outside in the heat.  The 
Veteran did not seek a dermatology evaluation.  He has 
treated his skin condition with oral medication several 
times.  The Veteran did not have a flare-up at the time of 
the examination; however, the Veteran noted that it had been 
stable for a while and it was present on the abdomen and 
chest.  It is aggravated by heat. The tinea versicolor has 
never appeared on his face.  On physical evaluation, the 
examiner noted that the Veteran had diffuse actinic lesions 
to the arms, and the entire posterior torso and upper abdomen 
barely discernable with patchy red macular lesions and 
slightly increased pigmentation consistent with tinea 
versicolor.  The examiner determined that it comprised 
approximately four to six percent of the total body surface 
area and zero percent of the head, neck and face area.  

A January 2008 private medical record reveals that the 
Veteran sought treatment for a recurring eruption on his 
torso and upper extremities.  He reported that with each 
return of the tinea versicolor it gets a little more 
extensive.  On physical evaluation, the Veteran had numerous 
hypopigmented macules scattered throughout the anterior and 
posterior torso and throughout the bilateral extremities.  
The total body surface area involved was around 35 percent.  
The physician noted that while the lesions extend down the 
lower abdomen closer to the groin there was little to no 
involvement of the lower extremities or face, upper neck or 
scalp.  The physician prescribed Diflucan and Specazole 
cream.  Once the treatment was complete, it was recommended 
that the Veteran use Selson Blue to minimize further 
recurrence.  

Although the Veteran reported during the September 2006 VA 
examination that his condition had been stable for some time, 
the medical evidence of record and the Veteran's statements 
indicate the tinea versicolor fluctuates and has active and 
inactive stages.  It appears that the September 2008 VA 
examination was not conducted during an active stage.  Where 
the claimed disorder (such as a skin disorder) is cyclical or 
fluctuating in severity, VA must offer an examination during 
an active stage of the disease.  Ardison v. Brown, 6 Vet. 
App. 405, 408 (1994); Bowers v. Derwinski, 2 Vet. App. 675, 
676 (1992) (holding that 'it is the frequency and duration of 
the outbreaks and the appearance and virulence of them during 
the outbreaks that must be addressed.").  The frequency, 
duration, and outbreaks of skin disease exacerbations must be 
addressed, and the skin disorder should be considered, 
whenever possible, at a time when it is most disabling.  
Ardison, 6 Vet. App. at 408; Bowers, 2 Vet. App. at 676.  

The Veteran was provided with another VA examination in 
December 2008.  The Veteran reported that he was currently 
seeing a private dermatologist for his tinea versicolor and 
he uses Selson Blue and Spectazome as recommended by that 
doctor.  He has been unable to clear completely the condition 
and he will get flare-ups at least once a month.  During the 
flare-ups, his skin becomes very errythematous and itchy.  He 
has not had any infected lesions at this point.  The examiner 
noted that the Veteran's condition has not been treated with 
a corticosteroid or an immunosuppressive drug.  Physical 
examination of the Veteran revealed several patchy areas on 
the inner arms, chest, back and thighs.  There was 
characteristic lightening of the skin with almost a "fuzz" 
on the skin.  The patches varied in size.  The tinea 
versicolor was not on his face or neck.  At the time of the 
examination, there was approximately 10 percent involvement 
of the skin.  The examiner noted that the Veteran had photos 
on his digital camera that showed a flare-up.  The examiner 
determined that the photos suggested that there was closer to 
20 percent involvement.  The examiner determined that since 
at the time of the examination there was no flare-up, the 
photos would not be effective in demonstrating a bad time for 
the Veteran.  The examiner suggested that the Veteran contact 
the RO so he could send a copy of his photos to support the 
20 percent or more involvement when there is a flare-up.  

As noted above, in determining the appropriate rating for the 
Veteran's tinea versicolor, it should be considered at the 
time when it is most disabling.  Although the VA examinations 
were not conducted during a flare-up, the record contains a 
private treatment record that adequately describes the 
Veteran's skin condition during a flare-up.  During the 
medically documented flare-up, the Veteran had numerous 
hypopigmented macules scattered throughout the anterior and 
posterior torso and throughout the bilateral extremities, 
involving around 35 percent of the Veteran's total body 
surface area.  It did not involve the neck or face.  The 
evidence indicates that the Veteran has a flare-up at least 
once a month. The Veteran was prescribed Diflucan and 
Specazole cream for the flare-up.  There is no medical 
evidence that the Veteran has been prescribed corticosteroids 
or other immunosuppressive drugs to treat his tinea 
versicolor.  Based on the foregoing, the Board finds that the 
Veteran's service-connected tinea versicolor more closely 
approximates a 30 percent disability rating during the entire 
appeals period.
 
The Board has considered whether a staged rating is 
appropriate in this case.  The Board has reviewed the most 
severe manifestations of the Veteran's tinea versicolor and a 
staged rating would not serve to benefit the Veteran.  
Fenderson v. West, 12 Vet. App. 119 (1999)

With respect to whether the Veteran should be referred for a 
higher rating under an extra-schedular rating, the Board 
finds that the evidence does not show such an exceptional 
disability picture that the available schedular evaluation 
for service-connected tinea versicolor is inadequate.  A 
comparison between the level of severity and symptomatology 
of the Veteran's tinea versicolor with the established 
criteria found in the rating schedule for dermatitis shows 
that the rating criteria reasonably describes the Veteran's 
disability level and symptomatology.  The Board notes that 
the record shows that the Veteran is currently employed in 
construction. In a January 2008 letter, the Veteran described 
that his tinea versicolor gets worse when he becomes hot, 
which happens frequently when he has to work in non air-
conditioned areas such as crawl spaces and on the roof.  
There is no indication that he has missed any work due to his 
tinea versicolor.  Thus, the Board has determined that the 
evidence does not indicate that the Veteran's skin disorder 
has caused marked interference with employment.  In addition, 
the evidence shows that tinea versicolor has not necessitated 
frequent periods of hospitalization or otherwise rendered 
impracticable the regular schedular standards for rating such 
disability.  Under these circumstances, and in the absence of 
factors suggestive of an unusual disability picture, further 
development in keeping with the procedural actions outlined 
in 38 C.F.R. § 3.321(b)(1) is not warranted.  See Bagwell v. 
Brown, 9 Vet. App. 337, 339 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995); Moyer v. Derwinski, 2 Vet. App. 289, 
293 (1992); Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) 
(noting that the disability rating itself is recognition that 
industrial capabilities are impaired).

ORDER

Service connection for irritable bowel syndrome is denied.

An initial increased rating of 50 percent for migraine 
headaches is granted for the entire appeals period.

An initial increased rating of 30 percent for tinea 
versicolor from June 18, 2006 through January 21, 2008 is 
granted.

An initial rating in excess of 30 percent for tinea 
versicolor since January 22, 2008 is denied.


REMAND

After a review of the record, the Board has determined that 
further evidentiary development is necessary before the Board 
can adjudicate the service connection claims for arthritis 
and breathing problems.  

The Veteran claims that he has trouble breathing due to 
asbestosis exposure during service from working in old 
insulation attics and crawl spaces.  The Veteran's DD Form 
214 shows that the Veteran's military occupational specialty 
was electrical systems journeyman.  There is no indication in 
the file that the Veteran was exposed to asbestos; however, a 
June 2006 service treatment record notes that the Veteran 
complained of a chest cough and congestion with exposure to 
dust and garbage. Although, the Veteran reported that his 
breathing seemed to be fine at the VA examination, the 
examiner noted that chest X-rays revealed small pulmonary 
nodules probably representing old granulomatous disease.  The 
examiner did not provide an opinion on whether the Veteran's 
old granulomatous disease was etiologically related to 
military service.  The Court has held that once VA undertakes 
the effort to provide an examination when developing a 
service connection claim, even if not statutorily obligated 
to do so, it must provide an adequate one.  Barr v. 
Nicholson, 21 Vet. App. 303, 311 (2007).  Accordingly, the 
Board finds that a VA opinion is necessary in order to decide 
the Veteran's claim.

With respect to the Veteran's service connection claim for 
arthritis, the Veteran complained of trouble with both ankles 
and knees.  He noted pain and stiffness in his ankles.  The 
ankle pain occurs primarily in the morning and it is not 
constant.  He contends that both his ankles and knees are 
painful, can become swollen and make crackling sounds.  The 
Board observes that the evidence does not show a current 
diagnosis of arthritis of the ankles or knees.  Range of 
motion of the ankles and knees were normal.  However, the VA 
examiner in September 2006 noted that the Veteran has a 
bilateral ankle condition and an X-ray revealed an unusual 
bony projection arising from the distal aspect of the talus.  
He noted that a CAT scan would be useful for further 
evaluation.  The Board finds that the examiner did not 
provide a specific diagnosis for the symptoms of the 
Veteran's bilateral ankle condition and the examiner did not 
state whether the unusual bony projection on the left ankle 
is a disability.  In addition, the examiner did not provide 
an etiological opinion.  See Barr, 21 Vet. App. at 311.  
Based on the foregoing, the Board finds that the Veteran 
should be provided with a VA examination and opinion.

Accordingly, the case is REMANDED for the following action:

1.	The RO should provide the Veteran with 
a VA examination and opinion to 
determine the identity and etiology of 
any respiratory disorder that may be 
present.  The claims file, including a 
copy of this remand, must be made 
available to the examiner for review, 
and the examiner should indicate that 
the claims folder was reviewed in 
connection with the examination.  The 
examiner should also discuss the small 
pulmonary nodules found on the chest 
X-ray during the September 2006 VA 
examination and indicate whether that 
is evidence of a current lung 
disability.  If it is evidence of a 
current lung disorder, the examiner 
should provide an opinion on whether 
it is at least as likely as not (i.e., 
a 50 percent or greater probability) 
related to military service to include 
exposure to asbestos and dust.  The 
examiner should also provide an 
opinion on whether any other lung 
disorder found on examination is at 
least as likely as not (i.e., a 50 
percent or greater probability) 
related to military service.  The 
examiner should provide a complete 
rationale for all conclusions reached.  

2.	The RO should provide the Veteran with 
a VA examination by an orthopaedist to 
determine the identity and etiology of 
any ankle or knee disorders that may 
be present.  The claims file, 
including a copy of this remand, must 
be made available to the examiner for 
review, and the examiner should 
indicate that the claims folder was 
reviewed in connection with the 
examination.  All indicated 
evaluations, studies, and tests deemed 
necessary by the examiner should be 
accomplished.  The examiner should 
determine whether the Veteran has any 
ankle or knee disabilities.  In making 
this determination, the examiner is 
requested to review the X-ray results 
of the left ankle that reveals an 
unusual bony projection arising from 
the distal aspect of the talus.  The 
examiner should provide any opinion as 
to whether any ankle or knee disorders 
found on examination is at least as 
likely as not (i.e., a fifty percent 
or greater probability) related to 
active military service.  The examiner 
should provide a complete rationale 
for all conclusions reached.  

3.	Upon completion of the foregoing, the 
RO should readjudicate the Veteran's 
claims of entitlement to service 
connection for arthritis and breathing 
problems based on a review of the 
entire evidentiary record.  If the 
benefits sought on appeal remains 
denied, the RO should provide the 
Veteran and his representative with a 
supplemental statement of the case and 
the opportunity to respond thereto.  
Thereafter, subject to current 
appellate procedure, the case should 
be returned to the Board for further 
consideration, if in order.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



____________________________________________
WILLIAM YATES
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


